DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/US2018/024797 03/28/2018, which claims benefit of US Document No. 62/478,385 03/29/2017.
Status
This Office Action is in response to Applicants' Amendment filed on January 28, 2021 in which Claims 1, 3-6, 9 and 10 are amended to change the breadth of the claims.  Claims 1-12 are pending in the instant application, which will be examined on the merits herein.
Information Disclosure Statement
The information disclosure statement (IDS) filed January 28, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Rejections Withdrawn
Applicant's arguments, see page 2, 1st paragraph of the Remarks filed January 28, 2021, with respect to Claims 3, 6, 9, 10 and 12 have been fully considered and are persuasive. The rejection of Claims 3, 6, 9, 10 and 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of the amendments to the claims.
Applicant's arguments, see page 2, 2nd – 4th paragraphs and the 1st paragraph on page 3 the Remarks, filed January 28, 2021 with respect to Claims 1-12 have been fully considered and are persuasive. The rejection of Claims 1-12 under 35 U.S.C. 103 as being unpatentable over Liebert et al (“Readily hydrolysable cellulose esters as intermediates for the regioselective derivatization of cellulose; II. Soluble, highly substituted cellulose trifluoroacetates”, Cellulose (1994) 1, pages 249-258) has been withdrawn in view of the amendment to Claim 1.



	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant’s amendment with respect to amended claims herein has been fully considered but is deemed to insert new matter into the claims since the specification as originally filed does not provide support for “a process for preparation of a regioselectively substituted cellulose ester a first acylating agent (FAA) and the second acylating agent (SAA)” which “are anhydrides or acid chlorides, and wherein the FAA and the SAA are different”.  In the Remarks filed January 28, 2021 in the last paragraph on page 1, Applicants argue specific support for the use of two different acylating agents can be found in the synthesis of Ex. 43, where Ex. 42 is first synthesized with a first acylating agent followed by the synthesis of Ex. 43 using a second acylating agent and Ex. 42 as the starting material.  However, there is no general statement in the instant specification of a process that requires the FAA to be different from the SAA. 
Consequently, there is nothing within the instant specification which would lead the artisan in the field to believe that Applicant was in possession of the invention as it is now claimed. See Vas-Cath Inc. v. Mahurkar, 19 USPQ 2d 1111, CAFC 1991, see also In re Winkhaus, 188 USPQ 129, CCPA 1975.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Liebert et al (“Readily hydrolysable cellulose esters as intermediates for the regioselective derivatization of cellulose; II. Soluble, highly substituted cellulose trifluoroacetates”, Cellulose (1994) 1, pages 249-258, provided with the IDS filed 1/06/2020) in view of Buchanan et al (US Publication No. 2010/0029927 A1, provided with the IDS filed 1/06/2020).
Applicants claim a process for the preparation of a regioselectively substituted cellulose ester having a combined C2 and C3 degree of substitution ("(C2+C3)DS") in the range of from about 0 to about 2.0, and a C6 degree of substitution ("C6DS") is less than 0.1, comprising: (1) contacting a cellulose with about 1.4 eq to about 1.8 eq of trifluoroacetic anhydride ("TFAA") and about 0.1 eq to about 0.8 eq of one or more of a first carboxylic acid in a reaction medium with a suitable solvent, wherein the acyl substituent contributing to the (C2+C3)DS and the C6DS is an acyl substituent derived from the first carboxylic acid or any acylating compound,  wherein the equivalents of the TFAA and the first carboxylic acid are based on the sum total of anhydroglucosyl units of the cellulose.
	The Liebert et al reference discloses cellulose (1.0 g) being suspended in 20 ml of trifluoroacetic acid (TFA) and 10 ml of trifluoroacetic anhydride (TFAA) (in the case of cotton linters, in 40 ml TFA and 20 ml TFAA). The mixture was stirred until a clear solution was obtained (usually 2-3 h) and then kept at room temperature for 1 h. Precipitation upon addition of 200 ml diethyl ether, washing with diethyl ether, and drying for 20 h at 80 Pa and room temperature yielded a white polymer. These samples 1a-C(O)OC(O)-R1b , when the 1a and 1b is a halo(C1-20)alkyl.  The cotton linters mentioned in the Liebert et al reference embraces the cotton linter cellulose recited in instant Claim 10.  
	Applicants amended Claim 1 to recite that the C6 degree of substitution is less than 0.1 which differs from the cellulose esters disclosed in the Liebert et al reference.
	The Buchanan et al publication discloses regioselectively substituted cellulose esters whereby Figures 33a, 33b, and 33c discloses a cellulose esters having DS at the C6 positions of 0.00, DS at the C3 position of 0.12, 0.07 and 0.28, and DS at the C2 positions of 0.27, 0.16 and 0.53, which embraces the regioselectively substituted cellulose ester having a combined C2 and C3 degree of substitution ("(C2+C3)DS") in the range of from about 0 to about 2.0, and a C6 degree of substitution ("C6DS") of less than 0.1 as recited in the instantly claimed invention.
	The rationale used to support a conclusion of obviousness in the instant rejection of the claims include the simple substitution of one known element for another to obtain predictable results.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the preparation of highly substituted cellulose esters disclosed in the Liebert et al reference cellulose esters that lead to the preparation of cellulose esters having C2 and C3 degree of substitution ("(C2+C3)DS") in the range of from about 0 to about 2.0, and a C6 degree of substitution ("C6DS") less than 0.1 in view of the recognition in the art, as suggested by the Buchanan et al publication, that such cellulose esters can be used to prepare protective and compensation films for liquid crystalline displays.

Summary
	No claim has been allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623